Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 1 of 11 Page ID #7010



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

   DWAYNE WHITE, as Administrator of the             )
   ESTATE OF BRADLEY C. SCARPI,                      )
                                                     )
                  Plaintiff,                         )         Case No. 3:16-CV-00560
                                                     )
                  v.                                 )
                                                     )         The Hon. J. Phil Gilbert
   ST. CLAIR COUNTY SHERIFF RICHARD                  )         Magistrate Judge Donald Wilkerson
   WATSON, et al.,                                   )
                                                     )
                  Defendants.                        )


                                    PLAINTIFF’S TRIAL BRIEF

                                BRIEF SUMMARY OF THE FACTS

          Bradley Scarpi entered the St. Clair County Jail on April 10, 2014. At the time of this

   admission, he suffered from a longstanding opioid addiction. His mother and his sister had

   recently died. As Mr. Scarpi’s medical records make clear, Mr. Scarpi battled depression and

   anxiety related mental illness throughout his life.

          On May 23, 2014, Mr. Scarpi sought jail officers’ protection from other detainees on his

   cell block, who were threatening him with physical harm. The officers decided to house Mr.

   Scarpi in E-Max Block, the segregation unit of the jail, the unit generally considered the most

   punitive and the harshest. While in segregation Mr. Scarpi repeatedly told Defendant Officer

   Christopher Lanzante and other detainees that he was suicidal and required urgent assistance.

   The other detainees who were housed with Mr. Scarpi, including Ronnie Gully, David Garcia,

   Randy McCallum, and Dominic Hood, who will testify at the trial, heard Mr. Scarpi tell Officer

   Lanzante that Mr. Scarpi was suicidal. Mr. Gully also directly informed Officer Lanzante that

   Mr. Scarpi was suicidal. Officer Lanzante ignored this information and—after delivering cruel
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 2 of 11 Page ID #7011



   taunts (“If you kill yourself, you’ll be one more dead motherfucker.”)—walked away from Mr.

   Scarpi, leaving him alone and unassisted in the segregation cell. About forty-five minutes after

   his last encounter with Defendant Lanzante, Mr. Scarpi hung himself.

          The St. Clair County Jail has two policies related to suicide prevention: the Quiet Room

   Policy and the Cell Check Policy. Two months prior to Mr. Scarpi’s suicide, Joshua Jurcich died

   by suicide in the other segregation Block, F-Max. In the year before and the year after Mr.

   Scarpi’s death, multiple other detainees engaged in acts of self-harm and suicide attempts that

   would have been prevented had Jail officials ensured compliance with their own policies. St.

   Clair County officials have never disciplined officers for their actions or inactions related to

   suicide prevention. In the aftermath of a suicide, a suicide attempt or an incident of self-harm,

   St. Clair County officials conduct no investigation sufficient to determine if officers complied

   with policy. Nor have they ever changed their policies or practices in an effort to save lives or

   abate the widespread risk of suicide in their jail.

                                        PLAINTIFF’S CLAIMS

             Count I – 42 U.S.C. §1983 Failure to Protect Against the Risk of Suicide Against
                                       Defendant Lanzante

          The Supreme Court recently established that “objective reasonableness” is the test to

   apply when evaluating the constitutionality of a use of force against a person being detained

   prior to trial. The Court held that the Eighth Amendment standard should not be applied in the

   jail context. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2474-75 (2015).

          The Seventh Circuit has recognized that, because the Eighth Amendment cannot apply to

   pretrial detainees, the Fourteenth Amendment’s “objectively unreasonable” standard is not

   limited to use of force claims and instead applies broadly in the pre-trial detention context.

   Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. 2018). In Miranda, the court considered

                                                         2
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 3 of 11 Page ID #7012



   a claim of inadequate medical care, and noted that “[w]e see nothing in the logic the Supreme

   Court used in Kingsley that would support . . . dissection of the different types of claims that

   arise under the Fourteenth Amendment’s Due Process Clause.” Id. The Ninth and the Second

   Circuit have also held that Kingsley requires an objective standard in non-use of force cases

   challenging conditions of pretrial detention. Castro v. Cnty. of Los Angeles, 833 F.3d 1060 (9th

   Cir. 2016) (holding that the objective standard applies to pretrial failure to protect claims);

   Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017) (holding in a general jail conditions case alleging

   inter alia, overcrowding and unsanitary conditions that “the Due Process Clause can be violated

   when an official does not have subjective awareness that the official’s acts (or omissions) have

   subjected the pretrial detainee to a substantial risk of harm.”).

          District courts in the Seventh Circuit have uniformly applied Kingsley and Miranda to all

   manner of pretrial conditions claims—including a number of cases relating to the risk of suicide.

   See Cento v. Marion County Sheriff’s Office, No. 1:17-cv-00431-TWP-DLP, 2018 WL 3872221,

   at *6 (S.D. Ind. Aug. 15, 2018) (applying Miranda to a jail suicide case); Stidimire v. Watson,

   No. 17-CV-1183-SMY-SCW, 2018 WL 4680666, at *4 (S.D. Ill. Sept. 28, 2018) (same);

   Corbier v. Watson, No. 16-CV-257-SMY-SCW, 2018 WL 4815391, at *3 (S.D. Ill. Oct. 4, 2018)

   (same); see also Moore v. Germaine, No. 18-cv-01378-JPG, 2018 WL 4027575, at *1 (S.D. Ill.

   Aug. 23, 2018) (applying Miranda to environmental jail conditions); Thurman v. Dart et al., No.

   18 C 2720, 2018 WL 5315208, at *5 (N.D. Ill. Oct. 26, 2018) (applying Miranda to a case

   involving the use of restrains on a pre-trial detainee); Paredes v. Cook County, No. 15 C 3634,

   2018 WL 4955865, at *3 (N.D. Ill. Oct. 12, 2018) (applying Miranda to inhumane jail conditions

   and medical care claims); McWilliams v. Cook County, No. 15 C 53, 2018 WL 3970145, at *6




                                                     3
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 4 of 11 Page ID #7013



   (N.D. Ill. Aug. 20, 2018) (applying Miranda to conditions claim arising out of a flooded hallway

   and related medical care claims).

          In this case, Plaintiff will present evidence to establish that Defendant Lanzante’s

   conduct was objectively unreasonable in light of Mr. Scarpi’s risk of suicide. This evidence will

   include:

         Testimony from four witnesses who heard Mr. Scarpi tell Defendant Lanzante that he

          was suicidal and who heard Defendant Lanzante respond with curse words and taunts and

          observed Defendant Lanzante take no action to protect Mr. Scarpi.

         Testimony from one witness who told Lanzante himself that Mr. Scarpi was suicidal and

          again heard Mr. Lanzante respond with curse words and again fail to take action.

         The video of Mr. Lanzante’s cell checks of E-Max shortly before Mr. Scarpi’s suicide.

         Defendant Lanzante’s own inconsistent testimony.

   Count II: 42 U.S.C. §1983 Monell Claim Against Defendant Watson in his Official Capacity
             Based on a Widespread Practice of Disregarding the Quiet Room Policy

          As clarified in the Court’s summary judgment ruling, the specific widespread practice at

   issue here relates to failure to comply with the “Quiet Room Policy” which requires officers to

   take action when they have knowledge from either an intake screening, or a detainee’s actions or

   verbal statements that there exists a risk of suicide or homicide. Doc 113 at p. 24. Plaintiff’s

   Monell claim requires a showing that the challenged municipal action “was taken with deliberate

   indifference as to its known obvious consequences.” Doc. 113 at 19. (internal citations omitted).

   As this Court has ruled, “deliberate indifference may be shown . . . where municipal decision

   makers are put on notice that a policy or practice is ineffective and leads to constitutional

   violations but they continue to adhere to the same approach.” Doc. No. 113 (citing Board of

   County Com'rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 411 (U.S.1997)). A successful

                                                     4
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 5 of 11 Page ID #7014



   Monell claim requires proof that decision makers were “deliberately indiffere[nt] to the risk that

   a violation of a particular constitutional or statutory right will [occur as a result of the widespread

   practice].” Id.; see also Hahn v. Walsh, 762 F.3d 617, 636 (7th Cir 2014) (finding that in order

   to prove Monell liability based on widespread practice, plaintiff must prove the Defendants were

   aware of any risk posed by the challenged policy and failed to take necessary remedial steps);

   Hall v. City of Chicago, 989 F. Supp. 2d 699, 708 (N.D. Ill. 2013) (stating that facts tending to

   show that the City policymakers were aware of the behavior of officers, or that the activity was

   so persistent and widespread that City policymakers should have known about the behavior, can

   prove a widespread practice Monell claim).

          In “widespread practice” implicit policy cases, “what is needed is evidence that there is a

   true municipal policy at issue, not a random event. If the same problem has arisen many times

   and the municipality has acquiesced in the outcome, it is possible (though not necessary) to infer

   that there is a policy at work, not [a] isolated incident.” Calhoun v. Ramsey, 408 F.3d 375, 380

   (7th Cir. 2005); see also Doe v. Vigo County, Indiana, 905 F.3d 1038, 1046 (7th Cir 2018)

   (finding that deliberate indifference to a widespread practice did not exist when, as a result of

   defendants’ actions “the employees (who engaged in the challenged practice) were fired,

   reprimanded, forced to resign, and even prosecuted. When complaints arose . . . the County took

   action); cf. Estate of Keys v. City of Harvey, No. 92 C 2177, 1996 WL 34422, at *3 (N.D. Ill. Jan.

   26, 1996) (denying the defendant’s motion in limine to bar “evidence that this event did not

   result in any change to the customs, practices, policies and procedures of the City of Harvey

   because “failure to make changes in practice in the aftermath of this incident allowed an

   inference that the officers’ actions were ‘the way things are done and have been done. . .’ and

   thus reflected city policy”); Bordanaro v. McLeod, 871 F.2d 1151, 1166-67 (1st Cir. 1989)



                                                     5
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 6 of 11 Page ID #7015



   (concluding that the trial judge properly admitted evidence of the lack of proper internal

   investigation and the failure to take strong disciplinary action against officers involved in an

   attack as such evidence was relevant to showing policy and practice); Grandstaff v. City of

   Borger, 767 F.2d 161, 171 (5th Cir. 1985) (concluding that the lack of reprimands, discharges,

   policy changes and the lack of attention following an incident in which police acted recklessly

   and killed an innocent victim allowed for an inference that this was “the way things are done and

   have been done in the City of Borger,” and thus reflected city policy.)

          Under Seventh Circuit law, “subsequent conduct by a municipal policymaker may be

   used to prove preexisting disposition and policy.” Sherrod v. Berry, 827 F.2d 195, 205 (7th Cir.

   1987) (vacated on other grounds); see also Beck v. City of Pittsburgh, 89 F.3d 966, 972 (3d

   Cir.1996) (“although it occurred after [the plaintiff’s] experience, [the subsequent incident of

   alleged excessive force] may have evidentiary value for a jury’s consideration [of] whether the

   City and policymakers had a pattern of tacitly approving the use of excessive force”); Foley v.

   City of Lowell, 948 F.2d 10, 14 (1st Cir.1991) (“Contrary to the City’s exhortation that the date

   an incident occurs marks the outside date for evidence-gathering on such an issue, we think that

   actions taken subsequent to an event are admissible if, and to the extent that, they provide

   reliable insight into the policy in force at the time of the incident.”); Starks v. City of Waukegan,

   No. 09 C 348, 2013 WL 5874563, at *2 (N.D. Ill. 2013) (“A Monell claim may rest on alleged

   constitutional violations that occur after misconduct at issue in that case” because subsequent

   behavior can be indicative of Defendants’ approval of the challenged practice.); Doe v. Vigo

   County, Indiana, 905 F.3d 1038, 1046 (7th Cir 2018) (finding that deliberate indifference to a

   widespread practice did not exist when, as a result of defendants’ actions “the employees (who




                                                     6
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 7 of 11 Page ID #7016



   engaged in the challenged practice) were fired, reprimanded, forced to resign, and even

   prosecuted. When complaints arose . . . the County took action.).

          Plaintiff will present evidence that the widespread practice of disregarding the Quiet

   Room Policy exists, that Defendants were aware of the practice and that they took no action to

   abate the risks posed by this practice. This evidence will include:

                 Testimony from Philip McLaurin, former Superintendent of St. Clair County Jail,

                  about his knowledge of Quiet Room Policy violations and his subsequent actions

                  and inactions.

                 Testimony from Defendant Watson about his knowledge of Quiet Room Policy

                  violations and his subsequent actions and inactions.

                 Evidence about the 20 Quiet Room violations set forth in detail in Doc. 132.


   Count III –Against Defendant Watson in his Official Capacity for Failure to Accommodate
               Mr. Scarpi’s Disability under the Americans with Disabilities Act

          The issues before the Court on this count are: (1) whether Mr. Scarpi was a qualified

   individual with a disability; (2) whether Defendants were aware of Mr. Scarpi’s disability; and

   (3) whether Defendants failed to reasonably accommodate the disability. Brumfield v. City of

   Chicago, 735 F.3d 619, 631 (7th Cir. 2013). The ADA defines the term “disability” as “a

   physical or mental impairment that substantially limits one or more major life activities.” 42

   U.S.C. § 12102(1)(A). “Mental Impairment” is defined as “any mental or physiological disorder,

   such as mental retardation, organic brain syndrome, emotional or mental illness, and specific

   learning disabilities.” Duda v. Bd. of Educ. Of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d

   1054, 1058 (7th Cir. 1998) (quoting 29 C.F.R. § 1630.2(h)(2)). “Major life activities” include




                                                    7
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 8 of 11 Page ID #7017



   basic functions such as sleeping, breathing, learning, concentrating, thinking, and

   communicating. 29 C.F.R. § 1630.2(h)(i).

          Courts have consistently found that different types of mental illnesses constitute

   disabilities within the meaning of the ADA as long as the mental illness substantially limits one

   or more major life activities. See, e.g., Ogborn v. United Food & Commercial Workers Union,

   Local No. 881, 305 F.3d 763, 767 (7th Cir. 2002) (“Major depression can constitute a disability

   under the ADA”); Bultemeyer v. Fort Wayne Comty. Sch., 100 F.3d 1281, 1284 (7th Cir. 1996)

   (bipolar disorder and paranoid schizophrenia are disabilities as “the ADA specifically includes

   mental illness as a disability”); Duda v. Bd. of Educ. Of Franklin Park Pub. Sch. Dist. No. 84,

   133 F.3d 1054, 1059 n.10 (7th Cir. 1998) (collecting cases recognizing mental illnesses as

   disabilities under the ADA); Wiltse v. Discover Fin. Servs., Inc., No. 07 CV 7073, 2008 WL

   2839259, at *4 (N.D. Ill. 2008) (severe anxiety and depression is a mental impairment that

   qualifies as a disability under the ADA).

          The evidence will show that Mr. Scarpi lived with a disability—including his medical

   records from St. Elizabeth’s Hospital that document that Mr. Scarpi suffered from anxiety for

   many years, and his records from St. Clair County Jail reflecting that, in 2009, a psychiatrist

   there diagnosed Mr. Scarpi with Adjustment Mood Disorder with depressed mood and

   prescribed him Remeron, an anti-depressant, to treat his mental illness and symptoms of

   insomnia. Members of Mr. Scarpi’s family will testify as to Mr. Scapri’s disabling symptoms.

   As explained in greater detail above, Mr. Scarpi made the jail aware of his disability when he

   expressed suicidal ideation. And their failure to place him in a suicide proof cell once they

   became aware of this risk is a failure to accommodate under the ADA.

                    Count IV for Wrongful Death Against Defendant Lanzante


                                                    8
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 9 of 11 Page ID #7018



          Under Illinois law, jailers owe a duty of care to prisoners, which includes the duty to

   guard against the possibility of suicide.” Belbachir v. United States, No. 08 C 50193, 2012 WL

   5471962, at *2 (N.D. Ill. Nov. 9, 2012) (citing Dezort v. Vill. of Hinsdale, 342 N.E.2d 468, 472-

   73 (Ill. App. Ct. 1976)). Thus, the relevant questions for the jury are whether Defendant

   Lanzante, as a correctional officer, was negligent in his duty toward Mr. Scarpi and whether Mr.

   Scarpi’s suicide was “a foreseeable consequence of the negligence of his jailers.” Jutzi-Johnson

   v. United States, 263 F.3d 753, 756 (7th Cir. 2001). The evidence the Plaintiff will present to

   show Defendants’ liability on the preceding theories will also be sufficient to establish their

   liability for wrongful death under Illinois law.

               Count V for Wrongful Death Against Watson in his Official Capacity
                     Count VI Against St. Clair County for indemnification

          Defendant Sheriff Watson in his official capacity is liable under the doctrine of

   respondeat superior if Defendant Lanzante is found liable on Plaintiff’s state law claim for

   wrongful death. See Williams v. Village of Maywood, No. 13-cv-8001, 2016 WL 4765707, at *6

   (N.D. Ill. Sept. 13, 2016) (denying summary judgement as to Plaintiff’s “wrongful death claim

   against the Village, because Babicz was acting within the scope of his employment when he shot

   McCord, meaning the Village faces potential respondeat superior liability”); Colyer v. City of

   Chicago, No. 12 C 04855, 2014 WL 8796112, at *9 (N.D. Ill. Dec. 8, 2014) (respondeat superior

   claim remains where summary judgement denied as to Plaintiff’s wrongful death claim); Awalt v.

   Marketti, No. 11 C 6142, 2012 WL 1161500, at *9 (N.D. Ill. Apr. 9, 2012) (respondeat superior

   claim stands were state law claim for wrongful death still pending).

          Under Illinois law, the County is also obligated to indemnify for both state and federal

   law tort judgments arising out of any act or omission by the Defendant Officers occurring within




                                                      9
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 10 of 11 Page ID #7019



   the scope of their employment. 745 Ill. Comp. Stat. 10/9-102 (2011); Yang v. Hardin,137 F.3d

   522, 524 (7th Cir. 1998).

                                               DAMAGES

            “In a section 1983 action, the estate may recover damages for loss of life, conscious pain

   and suffering experienced by the decedent prior to death, and punitive damages in a case in

   which the standard . . . has been satisfied.” Bass by Lewis v. Wallenstein, 769 F.2d 1173, 1190

   (7th Cir. 1985). Further, the Illinois Wrongful Death Act allows the trier of fact to “give such

   damages as [the trier of fact] shall deem a fair and just compensation with reference to the

   pecuniary injuries resulting from such [wrongful] death, including damages for grief, sorrow,

   and mental suffering, to the surviving spouse and next of kin of such deceased person.” Ford-

   Sholebo v. U.S., 980 F. Supp. 2d 917, 1000 (N.D. Ill. 2013). Next of kin may also recover for a

   loss of “society” which includes loss of the decedent’s “companionship, guidance, advice, love,

   and affection.” Id. Under § 1983, punitive damages are available “when the defendant’s

   conduct is shown to be motivated by evil motive or intent, or when it involves reckless or callous

   indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (U.S.

   1983).

            The Plaintiff here files on behalf of the estate of Mr. Scarpi. The beneficiaries are Mr.

   Scarpi’s two sons, Dylan Delisle-Scarpi and Bradley Scarpi Jr. The Plaintiff seeks to recover for

   the damages causes to Mr. Scarpi himself and for the harm caused to his children as a result of

   his death. Further, Plantiff seeks punitive damages.

            Mr. Scarpi suffered tremendously during his last stay at the Jail which resulted in his

   death. Mr. Scarpi’s family, including his two sons, have also experienced substantial pain and

   suffering as a result of Mr. Scarpi’s death, including: (1) pain and suffering in the immediate



                                                     10
Case 3:16-cv-00560-JPG-DGW Document 149 Filed 11/20/18 Page 11 of 11 Page ID #7020



   aftermath of Mr. Scarpi’s tragic death; (2) pain and suffering in the long term as the family

   struggles to cope with the loss of a loved one; and (3) for his two sons, loss of the love,

   companionship, support, services, and care Mr. Scarpi could have provided to them had he lived.

   Plaintiff, as Administrator of the Estate and on behalf of the next of kin, claims damages for the

   loss of life suffered by Mr. Scarpi as well as for the pecuniary losses suffered by his next of kin.

   The evidence as described in detail above will demonstrate that the Defendants acted with

   “callous indifference” to Mr. Scarpi’s federally protected rights

                                                         Respectfully submitted,

                                                         DWAYNE WHITE

                                                         By: /s/ Vanessa del Valle
                                                             One of his attorneys
   Locke E. Bowman
   Sheila A. Bedi
   David M. Shapiro
   Vanessa del Valle
   Roderick and Solange MacArthur Justice Center
   Northwestern Pritzker School of Law
   375 East Chicago Avenue
   Chicago, Illinois 60611
   (312) 503-1271

   LaToya M. Berry
   Law Offices of LaToya M. Berry
   901 West Main
   Belleville, Illinois 62220
   (618) 567-4837


                                    CERTIFICATE OF SERVICE

          The undersigned, an attorney, certifies that the foregoing document was electronically

   served on all counsel who have filed appearances in this case via the Court’s CM/ECF system on

   November 20, 2018.

                                                                 /s/ Vanessa del Valle

                                                    11
